Citation Nr: 0830267	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  99-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for drug allergies.

2.  Entitlement to an initial rating  in excess of 10 percent 
for chronic digestive disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By this decision, the RO, in pertinent 
part, denied service connection for drug allergies, and 
established service connection for a chronic digestive 
disability evaluated as 10 percent disabling.

The veteran provided testimony at a Board hearing before an 
Acting Veterans Law Judge (VLJ) in March 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Regrettably, the Acting VLJ who conducted 
this hearing is no longer with the Board.  Pursuant to 38 
C.F.R. § 20.707, the Board Member who conducts a hearing 
shall participate in the final determination of the claim.  
Accordingly, the Board sent correspondence to the veteran in 
June 2008 notifying her of this fact, and inquiring whether 
she wanted a new hearing.  She responded in July 2008 that 
she did not desire a new hearing.

In July 2006, this case was remanded for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been substantially completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the veteran submitted additional 
evidence in March 2008, subsequent to the most recent 
Supplemental Statement of the Case (SSOC) in October 2007 and 
without a waiver of initial consideration of this evidence by 
the agency of original jurisdiction pursuant to 38 C.F.R. 
§ 20.1304.  However, the additional evidence appears to be 
further contentions by the veteran as well as duplicate 
medical records of those already on file.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
adjudication of this appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's drug allergies resulted 
from disease or injury incurred in or aggravated by service.

3.  The veteran's symptoms of lower abdominal pain, with 
bloating, cramping, constipation, and diarrhea have been 
attributed to her service-connected irritable bowel syndrome, 
which is separately evaluated from the chronic digestive 
disability.

4.  The veteran's service-connected chronic digestive 
disability has been recognized as including gastroesophageal 
reflux disease (GERD), gastritis, and hiatal hernia.  
Competent medical evidence indicates that symptoms of the 
GERD and hiatal hernia include intermittent symptoms of 
heartburn, while the gastritis includes upper abdominal pain.

5.  The veteran's service-connected chronic digestive 
disability is not manifested by moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; nor with continuous 
moderate manifestations of duodenal ulcer.

6.  The veteran's service-connected chronic digestive 
disability is not manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health


CONCLUSIONS OF LAW

1.  The veteran's drug allergies did not result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected chronic digestive 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, 
Diagnostic Codes 7305-7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO in February 1998, it was impossible to provide 
notice of the VCAA before the initial adjudication in that 
claim.  Indeed, VA's General Counsel has held that the 
failure to do so under such circumstances does not constitute 
error.  See VAOGCPREC 7-2004.  Under such circumstances, the 
United States Court of Appeals for the Federal Circuit has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the chronic digestive disability, in Dingess 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

In regard to the drug allergies claim, the veteran was 
provided with VCAA-compliant notification by letters dated in 
November 2001, October 2003, March 2007, and August 2007, 
followed by readjudication of the drug allergies claim via a 
March 2002 rating decision and Supplemental Statements of the 
Case (SSOCs) beginning in October 2002.  Taken together, 
these letters informed the veteran of the evidence necessary 
to substantiate her current appellate claim, what information 
and evidence she must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in her 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the March 2007 
letter contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the appeal are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  She has had the opportunity 
to present evidence and argument in support of this case, to 
include at the March 2005 hearing.  Moreover, she was 
accorded VA medical examinations in regard to this case in 
October 1997, October 2000, and September 2007.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.


I.  Drug Allergies

The veteran contends that her drug allergies are not 
congenital or developmental disabilities, but rather that 
they were caused by service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 


38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the record reflects that the veteran is a 
physician's assistant.  This background must also be taken 
into account when evaluating his own medical nexus opinion.  
See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.).  Nevertheless, in evaluating the 
probative value of her medical statements, the Board may look 
at factors such as the individual knowledge and skill in 
analyzing the medical data.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997).  The Board may also take the veteran's self-
interest into account is assessing the weight to be accorded 
to her self-assessment.  See Pond v. West, 12 Vet, App. 341, 
345 (1999) (although the Board must take a physician-
veteran's opinions into 


consideration, it may consider whether self-interest may be a 
factor in making such statements, even if the veteran himself 
is a health care professional); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (the Board may consider 
self interest in evaluating the testimony of claimants).  
Here, nothing in the record reflects that the veteran is an 
expert in diagnosing or determining the etiology of drug 
allergies.

The veteran's service treatment records confirm that she was 
noted as being allergic to drugs such as Septra and Tolectin 
while on active duty.  Her claim was initially denied on the 
basis that these allergies were a congenital or developmental 
defect.  Pursuant to 38 C.F.R. § 3.303(c), congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  However, as noted above, the veteran has 
contended that these allergies are not congenital or 
developmental disabilities.  The September 2007 VA examiner 
also concluded that they were not congenital or developmental 
defects.  

Nevertheless, service connection must still be denied for the 
veteran's drug allergies as the preponderance of the 
competent medical evidence is unfavorable.  The September 
2007 VA examiner, based upon evaluation of the veteran and 
review of her claims folder, concluded that the drug 
allergies were not caused or aggravated by service or by 
medications used to treat service-connected disabilities.  In 
making this determination, the examiner observed that the 
etiology of drug allergies was not precisely known and they 
could develop at any time throughout a person's life; and 
that drug allergies to sulfa drugs such as Bactrim or Septra 
were common and may develop at any time even in people who 
have tolerated this medicine previously.

Based on the foregoing, the Board concludes that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's drug allergies resulted from 
disease or injury incurred in or aggravated by service.




II.  Chronic Digestive Disability

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The competent medical evidence, as detailed below, has 
indicated that the veteran's chronic digestive disability is 
manifested by GERD, gastritis, and hiatal hernia.  Because 
GERD does not have its own specific Diagnostic Code, the RO 
evaluated the disability pursuant to the criteria found at 
38 C.F.R. § 4.114, Diagnostic Code 7305.  

In a June 2008 statement, the veteran's accredited 
representative essentially contended that the remand 
directives had not been complied with in that the RO did not 
adjudicate whether a separate rating was warranted for hiatal 
hernia.  With respect to this assertion, the Board notes that 
it did observe in the July 2006 remand that service 
connection was in effect for hiatal hernia as part of the 
overall chronic digestive disability; and, citing to 38 
C.F.R. § 4.114 , stated that while certain digestive system 
condition ratings cannot be combined, a hiatal hernia can be 
evaluated separately.  Although it was not specifically 
stated in the indented remand directives, the Board did state 
in the body of the remand portion of that decision that on 
remand, the RO should adjudicate whether a separate rating 
should be available for hiatal hernia.  However, as detailed 
below, the September 2007 VA examiner concluded that 
veteran's GERD and hiatal hernia had the same symptomatology.  
Further, the provisions of 38 C.F.R. § 4.114 state that 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation. 
For this reason, the veteran's service-connected chronic 
digestive disability may only be rated under either 
Diagnostic Code 7305 or Diagnostic Code 7346 (by analogy), 
with only a single disability rating assigned for the 
condition.  The Board will consider whether a higher rating 
is warranted under either Code.

Diagnostic Code 7305 provides ratings for duodenal ulcer.  
Mild duodenal ulcer, with recurring symptoms once or twice 
yearly, is rated 10 percent disabling.  Moderate duodenal 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, is rated 20 percent 
disabling.  Moderately severe duodenal ulcer, with less than 
severe disability, but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, is rated 40 percent disabling.  Severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

Diagnostic Code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

The Board also observes that the veteran has consistently 
reported symptoms of constipation and diarrhea.  However, as 
detailed below, the competent medical evidence reflects that 
her symptoms of lower abdominal pain, with bloating, 
cramping, constipation, and diarrhea are due to her service-
connected irritable bowel syndrome, which is separately 
evaluated.  Consequently, these symptoms are not for 
consideration in determining whether the chronic digestive 
disability warrants an initial rating in excess of 10 
percent.

With respect to the impairment caused by the service-
connected chronic digestive disability, the October 1997 VA 
medical examination noted, in part, that the veteran gave a 
history of gastritis for over 10 years; that she had had 
multiple upper GI series and a few endoscopies; had been 
treated with Tagamet, and currently was on treatment with 
Prilosec and Propulsid on a per needed basis.  She denied 
nausea, vomiting, hematemesis, or melena.  She also denied 
weight loss, and had gained about 10 or 12 pounds.  
Examination of the abdomen showed it to be soft, with no 
masses felt.  Diagnosis was history of gastritis with reflux 
esophagitis and hiatal hernia; recurrent duodenitis.

Records dated in January 1999 noted that the veteran's GERD 
was stable.

At the October 2000 VA examination, the veteran denied any 
nausea or vomiting.  He appetite fluctuated, but she denied 
heartburn following her diet.  Evaluation of the abdomen 
found it to be soft, with slight midepigastric tenderness on 
deep palpation.  No hiatal hernia or reflux were shown on 
evaluation.  There was minimal residual mucosal fold 
thickening at level of duodenal ulcer, but no suspicious 
ulcer crater or filling defect.  Assessments included history 
of duodenitis, remote with minimal residual swelling of 
duodenal mucosal folds at apex; no evidence of active ulcer; 
no evidence of hiatal hernia, esophagitis, or gastritis.

Records dated in April 2001 again noted that the veteran's 
GERD was stable.

Records dated in August 2004 noted, in part, that the veteran 
reported she had had some improvement since the last visit.  
She denied any abdominal pain.  There was no hematemesis, 
hematechezia, melena, dysphagia, odynophagia, or weight loss.  
Her appetite was noted as being good.

Records dated in February 2005 noted, in part, that the 
veteran denied any sour taste and heartburn, but still had 
abdominal pain-epigastric pain on and off, with no radiation.  
As with the record from August 2004, there was no 
hematemesis, hematechezia, melena, dysphagia, odynophagia, or 
weight loss; and her appetite was noted as being good.

Records dated in October 2005 listed the results of a 
modified esophogram examination performed following ingestion 
of thin barium, thick barium, and cracker-mixed barium as a 
solid swallow.  It was noted that there was a normal 
swallowing mechanism, with normal transit of the barium 
through the remainder of the esophagus.  This testing did 
reveal a mild to moderate hiatal hernia with GERD extending 
into the distal 1/3 of the esophagus during the examination.  
However, there was no evidence of a localized area of 
narrowing, filling defect, or deformity of the esophagus.  

Records dated in June 2006 noted, in part, that endoscopy 
showed normal mucosa of the duodenum.

Records dated in March 2007 noted, in part, that the 
veteran's GERD was stable on Prilosec.

At the September 2007 VA medical examination, the veteran 
noted that despite medications she continue to have abdominal 
pain until her gallbladder was removed, and her abdominal 
pain improved, but did not resolve, nor did her episodes of 
diarrhea and constipation resolve.  She denied fevers, but 
reported that she was fatigued and had gained 20 pounds but 
lost 10 pounds over the past 12 months.  Further, she 
reported daily reflux, and heartburn on a daily basis if she 
ate the wrong food.  She also had episodes of right upper 
quadrant pain, which could occur on a weekly basis.  She 
rated this pain as 7-10/10.  She took Bentyl for this 
condition on a daily basis, which was helpful but made her 
drowsy.  On examination, she appeared comfortable, well 
nourished and well developed.  Evaluation of the abdomen 
showed it to be soft, non-distended.  No organomegaly or 
masses were appreciated.  There was tenderness to palpation 
in the epigastric area and right upper quadrant.  Diagnoses 
included GERD, hiatal hernia, and peptic ulcer disease.  
Moreover, the examiner commented that the veteran's chronic 
digestive disease included gastritis, GERD, and hiatal 
hernia; that the symptoms of the GERD and hiatal hernia were 
the intermittent symptoms of heartburn described above; that 
the symptoms due to peptic ulcer disease and gastritis would 
most likely be upper abdominal pain; while the symptoms due 
to irritable bowel syndrome would most likely be lower 
abdominal pain, with bloating, cramping, constipation, and 
diarrhea.  

In view of the foregoing, the Board finds that the veteran's 
service-connected chronic digestive disability is adequately 
reflected by the current 10 percent rating, and that there 
are no distinctive periods where she met or nearly 
approximated the criteria for a higher rating under either 
Diagnostic Code 7305 or 7346.  The competent medical evidence 
does not reflect it is manifested by moderate duodenal ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; continuous moderate 
manifestations of duodenal ulcer; nor persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Accordingly, a higher rating is not warranted, to include on 
the basis of a "staged" rating(s) pursuant to Fenderson, 
supra.

Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the current 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for drug allergies is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
chronic digestive disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


